Name: Commission Regulation (EEC) No 748/88 of 15 March 1988 on the supply of refined rape seed oil to Non- Governmental Organizations (NGOS) as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  non-governmental organisations
 Date Published: nan

 23. 3. 88 Official Journal of the European Communities No L 78/9 COMMISSION REGULATION (EEC) No 748/88 of IS March 1988 on the supply of refined rape seed oil to non-governmental organizations (NGOs) as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organi ­ zations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 19 March 1987 on the supply of food aid to NGOs the Commission allocated to the latter organizations 678 tonnes of refined rape seed oil to be supplied free at port of shipment ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to NGOs in accordance with die provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1988, For the Commission Frans ANDRIESSEN Vice-President 0) OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 78/10 Official Journal of the European Communities 23. 3. 88 ANNEX I 1 . Operation No ('): 70 831 ; 34 to 41/88 2. Programme : 1987 3. Recipient : Euronaid 4. Representative of the recipient (*) : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods 0 (*) 0 : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under IIIAl ) 8. Total quantity : 678 tonnes net 9. Number of lots : one (in two parts : A : 223 tonnes ; B : 455 tonnes) 10. Packaging and marking : See list published in OfficialJournal of the European Communities No C 216 of 14 August 1987, page 3 (under III.B) :  metal cans of 10 litres or 10 kilograms,  the cans must be packed in cartons, with two cans per carton  the cans must carry the following wording : see Annex II 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment :' 15 May to 15 June 1988 18. Deadline for the supply :  19. Procedure for determining the costs of supply f): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 April 1988 not later than 12 noon. Tenders shall be valid until 12 midnight on 13 April 1988 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26 April 1988 not later than 12 noon. Tenders shall be considered valid until 12 midnight on 27 April 1988 (b) period for making the goods available at the port of shipment : 1 to 30 June 1988 (c) deadline for the supply :  22. Amount of the tendering security : 1 5 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders 0 : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-lt)49 Bruxelles Telex : AGREC 22037 B. 25. Refund payable on request by die successful tenderer :  23. 3. 88 ¢Official Journal of the European Communities No L 78/11 Notes : (') The operation nuthber is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate for Action 70 831 must be endorsed by the Sudanese Embassy in the country of origin and must indicate the levels of ceasium-134 and ceasium-137. 0 Part B :  Shipment to take place in 20-foot containers ; conditions FLC/LCL shippers-count-load and stowage (els).  The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each number as specified in the invitation to tender.  The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (*) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BY, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. Q The successful tenderer shall give the beneficiaries' represerft&amp;tlve,at the time of delivery, a certificate of origin. (*} In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (E £C) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 0 Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. No L 78/12 Official Journal of the European Communities 23. 3. 88 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti , Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o da parte Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la' partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalgem d) (2) (3) &lt; «&gt; (5) (6) A 233 105 Oxfam B Sudan Sudan / 70831 / Port Sudan 118 Concern Ethiopia Action No 34/88 / Vegetable oil / Ethiopia / Concern 75400 / Assab / For free distribution / Gift of the European Economic Community B 455 75 Concern Bangladesh Action No 35/88 / Vegetable oil / Bangladesh / Concern 75402 / Chittagong / For free distribu ­ tion / Gift of the European Economic Commu ­ nity 60 GFSS India Action No 36/88 / Vegetable oil / India / GFSS / 73503 / Bombay / For free distribution / Gift of the European Economic Community 15 AATM Uruguay AcciÃ ³n NÃ ² 37/88 / Aceite vegetal / Uruguay / AATM / 71761 / Montevideo / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea 100 WCC Angola AcÃ §Ã £o N? 38/88 / Ã leo vegetal / Angola / WCC / 70725 / Luanda / Destinado a distribuiÃ §Ã £o gratuita / Donativo da Comunidade EconÃ ³mica Europeia 100 WCC Angola AcÃ §Ã £o N? 39/88 / Ã leo vegetal / Angola / WCC / 70724 / Lobito / Destinado a distribuiÃ §Ã £o gratuita / Donativo da Comunidade EconÃ ³mica Europeia 90 Caritas Neerlandica Haiti Action N ° 40/88 / Huile vÃ ©gÃ ©tale / Haiti / Caritas Neerlandica / 70361 / Port-au-Prince / Pour distribution gratuite / Don de la Commu ­ nautÃ © Ã ©conomique europÃ ©enne 15 Caritas Belgica Paraguay AcciÃ ³n N ° 41 /88 / Aceite vegetal / Paraguay / Caritas Belgica / 70228 / AsunciÃ ³n / Destinado a la distribuciÃ ³n gratuita / DonaciÃ ³n de la Comu ­ nidad EconÃ ³mica Europea